DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art Iwai et al. (US – 2005/0269175 A1) discloses Bicycle Disk Brake Pad with Friction and Wear Indicating Parts comprising:
a back plate (76, Fig: 7);
an under-layer material (60, Fig: 7) fixed to the back plate (Fig: 7);
a friction material (61, Fig: 7) fixed to the under-layer material so that the under-layer material is positioned between the back plate and the friction material (Fig: 7).
However, prior art fails to disclose the friction material containing copper at 0.5 wt% or less; the under-layer material having an average loss modulus of 500 MPa or more at -50°C to 0°C in a bending mode.
Prior art fails to disclose or suggest these limitations recited in independent claims 1, 11 and 12. Therefore, independent claims 1, 11 and 12 are allowable. Claims 2-10, 13-18 are also allowable by virtue of their dependencies from claims 1 and 12 accordingly.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792.  The examiner can normally be reached on 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657